Fourth Court of Appeals
                                San Antonio, Texas
                                    December 31, 2019

                                   No. 04-19-00784-CV

                          KARGES-FAULCONBRIDGE, INC.,
                                   Appellant

                                             v.

                          Keath GARRISON and Kassie Garrison,
                                      Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI00853
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       The court requests a response to the motion for rehearing filed by appellant, Karges-
Faulconbridge, Inc. See TEX. R. APP. P. 49.2. We order appellees’ responses due January 10,
2020.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court